PER CURIAM:
This claim was submitted for decision upon a written stipulation to the effect that the respondent is liable for damages in the sum of $220.00 as the result of an accident which occurred on or about January 6, 1981. At that time, claimant’s truck was parked in front of his home on Route 2 in Littleton, Wetzel County, West Virginia. A truck owned by the Department of Highways passed in front of claimant’s home and negligently spread cinders on his vehicle, breaking the windshield in two places.
Respondent’s negligent operation of its truck was the proximate cause of damages suffered by the claimant, and the Court makes an award to the claimant in the amount stipulated.
Award of $220.00.